Name: 88/325/EEC: Commission Decision of 18 May 1988 approving the programme of measures submitted by the Greek Government for 1988 on the restructuring of the system for agricultural surveys in Greece (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  farming systems;  Europe
 Date Published: 1988-06-14

 Avis juridique important|31988D032588/325/EEC: Commission Decision of 18 May 1988 approving the programme of measures submitted by the Greek Government for 1988 on the restructuring of the system for agricultural surveys in Greece (Only the Greek text is authentic) Official Journal L 147 , 14/06/1988 P. 0086 - 0086*****COMMISSION DECISION of 18 May 1988 approving the programme of measures submitted by the Greek Government for 1988 on the restructuring of the system for agricultural surveys in Greece (Only the Greek text is authentic) (88/325/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision No 85/360/EEC of 16 July 1985 on the restructuring of the system for agricultural surveys in Greece (1), and in particular Article 4 thereof, Whereas, as required by Article 4 (1) of the said Decision, the Greek Government has submitted the annual programme of measures planned for 1988; Whereas the programme that has been submitted is such as to attain the objectives of organizing in Greece a system of surveys on agricultural matters which will satisfy Community requirements in respect of statistical information in this field; Whereas the Greek Government has submitted also a report on the execution of the preceding annual programme; Whereas the measures provided for by this Decision comply with the opinion of the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 The programme of measures on the restructuring of the system for agricultural surveys in Greece submitted by the Greek Government for 1988 is approved. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 18 May 1988. For the Commission Peter SCHMIDHUBER Member of the Commission (1) OJ No L 191, 23. 7. 1985, p. 53.